DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/22/2022 has been entered.  Claims 1, 5-9 and 15-18 have been amended; claims 2-4 and 10-14 have been canceled; and new claims 19-22 have been added.  Claims 1, 5-9 and 15-22 remain pending in the application.  Claim 9 is no longer interpreted under 35 U.S.C. 112(f) based on Applicant’s amendment to claim 9.  The 35 U.S.C. 112(a) and 112(b) rejections of claim 9 are withdrawn based on Applicant’s amendments to claim 9. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 5, 7-9, 15-16 and 19-22 over the art of record have been considered, but are not persuasive.
	On page 7 of 11 of Applicant’s Remarks filed on 02/22/2022, Applicant states

Claim 1 is directed to a method for automatically resuming a call after network handover. In an embodiment of claim 1, when a first terminal is handed over from a first network to a third network, the first terminal stores call resources, constructs a resume request (call transfer signaling) according to the stored call resources, and sends the resume request to a second terminal via a server.  The second terminal resumes a call with the first terminal according to the resume request when a first network is disconnected as the first terminal is handed over from the first network to the third network.

The Examiner respectfully disagrees.  Applicant’s claim 1 does not recite that the first network is disconnected as the first terminal is handed over from the first network to the third network.  Additionally, Applicant’s claim does not recite that the handover is hard handover or a break before make handover, so it is not implicit that the first network is disconnected as the first terminal is handed over from the first network to the third network as Applicant asserts.
On page 8 of 11, Applicant attempts to distinguish Randmaa by stating 

In Randmaa, when a mobile device is handed over from a cellular data network to a Wi-Fi network, the Wi-Fi network is established while the cellular data network is still connected. In particular, the mobile device is registered through a new network (Wi-Fi network) on the basis of a previous network (3G/LTE) that is not disconnected (Wi-Fi established; Cellular Data Still up). Therefore, a Custom Android Connection Manager of the mobile device allows the cellular data network and the Wi-Fi network simultaneous use for VoIP. See paragraph 31 and FIG 8, reproduced below.

However, as stated above, nothing in Applicant’s claim 1 precludes the first terminal being handed over from the first network to the third network while still being connected to the first network.
On page 8 of 11, Applicant also asserts that in the claimed invention, the first terminal constructs the call transfer signaling as a resume request and sends it to the second terminal.   Applicant appears to be arguing semantics.  No special definition of resume request is provided in Applicant’s specification, and as used in claim 1, the resume request is merely a message used to reestablish the call with the second terminal in the new network.  Randmaa discloses this via the SIP Reinvite in FIG. 8.  Applicant further asserts that the claim invention does not require the use of additional MANAGERS.  However, Applicant’s claim 1 language does not exclude the use of additional managers and it is irrelevant that the Custom Android Connection Manager in Randmaa signals the SIP application that a new interface is available.  As set forth in the office action below, Randmaa discloses the claimed functionality recited by amended claim 1.
On page 10 of 11, Applicant asserts 

However, in Randmaa, since the mobile device is still connected to the cellular data network when it is connected to the Wi-Fi network, the mobile device does not need to send a resume request to another device (e.g., PSTN) via a server. Randmaa does not explicitly disclose the mobile device that stores call resources, constructs the resume request, sends the resume request to the other device (e.g., PSTN) via the server so that the other device resumes a call with the mobile device according to the resume request.

The Examiner respectfully disagrees.  It is clear from the signaling diagram of FIG. 8 that at one point during the handover from the cellular network to the WiFi network, the VOIP call exists simultaneously over cellular and WiFi.  However, at another point in the handover process, signaling is transmitted (SIP Reinvite) to reestablish (i.e. resume) the VOIP call solely on Wi-Fi. As set forth below in detail in the office action, Randmaa teaches that the mobile device stores call resources, constructs the resume request, sends the resume request to the other device via the server so that the other device resumes a call with the mobile device according to the resume request.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randmaa et al. (EP2712232 B1, hereinafter “Randmaa”).
	Regarding claim 1, Randmaa teaches a method for automatically resuming a call after network handover (FIGs. 7 and 8), comprising: registering, by a first terminal (FIG. 8 Handset (3G/LTE+Wifi)), with a server (FIG. 8 illustrating Handset registering with SIP TCP Proxy and IMS Server/PSTN via SIP Register (TCP) messages through a first network (FIG. 8 3G/LTE network (cellular network)), and registering, by a second terminal (FIG. 8 PSTN terminal depicted), with the server (FIG. 8 illustrating SIP TRYING RING signaling between PSTN terminal and SIP TCP Proxy; thus it is implicit that the second terminal registered with the SIP TCP Proxy and IMS Server/PSTN in order to receive the RING) through a second network (FIG. 8 PSTN network); sending, by the first terminal, a call request via the server (FIG. 8 SIP Invite to PSTN terminal via the SIP TCP Proxy and IMS Server/PSTN), and responding, by the second terminal, to the call request through the server and establishing a call with the first terminal (FIG. 8 ANSWER and SIP OK signaling transmitted by PSTN terminal, IMS Server/PSTN and SIP TCP Proxy to establish the RTP(voice)/VOICE path with the Handset); and during the call between the first terminal and the second terminal (FIG. 8 indicated by RTP(voice)/VOICE path), when the first terminal is handed over from the first network to a third network, first storing, by the first terminal, call resources, then registering with the server through the third network (FIG. 8 and ¶ [0031] illustrate and describe that in preparation for handing over the Handset from the 3G/LTE/cellular network to the WiFi network, the receives and stores a new IP address (reads on call resources) for use in the WiFi network and registers with the SIP TCP Proxy using the new IP address through the WiFi network), constructing a resume request according to the stored call resources, and sending the resume request to the second terminal via the server, and resuming, by the second terminal, the call with the first terminal according to the resume request (FIG. 8 SIP REINVITE sent from Handset to SIP TCP Proxy and IMS Server/PSTN via Wi-Fi network, SIP OK response back and RTP(voice)/VOICE established between Handset and PSTN terminal.  Although FIG. 8 does not explicitly show the SIP Register (TCP) message being sent to the IMS Server/PSTN during the Wi-Fi established, it is implicitly that such registration occurs due to the SIP REINVITE message being sent to the IMS Server/PSTN during the process.); wherein a specific process in which the first terminal stores the call resources comprises: storing, by the first terminal, first call signaling used to establish the call (FIG. 8 SIP Invite (reads on first call signaling) to PSTN terminal via the SIP TCP Proxy and IMS Server/PSTN; Because the first terminal sends the SIP INVITE, it must store it in order to send it) and second terminal information, the second terminal information being a name of the server with which the second terminal registers (FIG. 8; ¶ [0031] illustrates and discloses that the Handset registers with the IMS server via the SIP Register (TCP) message.  Thus, the Handset stores the name of the IMS Server/PSTN.  Because both the Handset and the PSTN terminal are registered to the same server, the IMS Server/PSTN illustrated reads on second terminal information being a name of the server with which the second terminal registers.),wherein a specific process in which the first terminal constructs the resume request according to the stored call resources comprises: constructing, by the first terminal, call transfer signaling according to the stored first call signaling (FIG. 8, ¶ [0031] The SIP REINVITE reads on call transfer signaling and it is according to the previous SIP INVITE (i.e. stored first call signaling) because it is sent to the SIP TCP Proxy and IMS Server/PSTN)), first terminal information(FIG. 8; ¶ [0031] the SIP REINVITE is sent to the IMS Server/PSTN to invite the PSTN terminal, so it includes the name of the  IMS Server/PSTN (i.e. first terminal information), and the second terminal information (FIG. 8; ¶ [0031] the SIP REINVITE is sent to the IMS Server/PSTN to invite the PSTN terminal, so it includes the name of the  IMS Server/PSTN (i.e. second terminal information)), the call transfer signaling being the resume request, and the first terminal information being the name of the server with which the first terminal registers through the third network (FIG. 8; ¶ [0031] the SIP REINVITE (i.e. resume request) is sent to the IMS Server/PSTN to invite the PSTN terminal, so it includes the name of the  IMS Server/PSTN.  FIG. 8 illustrates that the Handset registers through the third network/WiFi network to the same SIP TCP Proxy and IMS Server/PSTN), and
wherein the method further comprises: sending, by the second terminal, second call signaling according to the call transfer signaling, and transmitting the second call signaling to the first terminal via the server (FIG. 8 illustrates that the PSTN terminal sends SIP OK to the Handset (reads on call transfer signaling b) via the IMS Server/PSTN and SIP TCP Proxy according to the SIP Reinvite), and re-establishing, by the first terminal, the call with the second terminal according to the second call signaling. (FIG. 8; ¶ [0031] VOIP call re-established over Wi-Fi by first terminal in response to received SIP OK).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a system (FIG. 8 structural elements depicted).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Randmaa, in view of Kiss et al. (US PG Pub 20120096176 A1, hereinafter “Kiss”).
	Regarding claim 5, Randmaa does not teach wherein the constructing of the call transfer signaling comprises: constructing, by the first terminal, a Call-ID and From and To header fields of the call transfer signaling according to the call signaling a, constructing a Refer-To header field of the call transfer signaling according to the first terminal information, and constructing a Request-URL header field of the call transfer signaling according to the second terminal information.
	In analogous art, Kiss teaches wherein the constructing of the call transfer signaling comprises:  constructing, by the first terminal, a Call-ID (¶ [0042] SIP message such as INVITE (and RE-INVITE) includes CALL-ID) and From and To header fields (¶ [0042] headers indicating, for example, the source (“From:”), destination (“To:”)) of the call transfer signaling according to the first call signaling, constructing a Refer-To header field of the call transfer signaling according to the first terminal information (¶ [0050] In addition, the header fields can identify the originating node 20 in a refer header field (“Refer-To:”)), and constructing a Request-URL header field of the call transfer signaling according to the second terminal information (¶ [0043] The entities addressed by SIP can include users that can be accessed via SIP proxies 16 supporting such users, where the users can be identified by a SIP uniform resource locator (URL). Generally, SIP URLs are used within SIP messages to indicate . . . the current destination in the start line (request URL) {interpreted as SIP INVITE/RE-INVITE message includes Request-URL header field} indicating current destination/second terminal than can be accessed via SIP proxy).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RE-INVITE message of Randmaa to include the Call-ID, From and To header fields, and Refer-To header field of the call transfer signaling according to the first terminal information, and include a Request-URL header field of the call transfer signaling according to the second terminal information as taught by Kiss.  
One would have been motivated to do so in order to identify the call and the originating and destination entities in the message, thereby enabling the SIP Proxy transmit message correctly between originating and destination devices. 

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5, including a system (Randmaa FIG. 8 structural elements depicted).
 
Claims 7-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Randmaa, in view of Lochbaum et al. (US PG Pub 2011/0289201 A1, hereinafter “Lochbaum”).
	Regarding claim 7, Randmaa teaches wherein a process of establishing the call between the first terminal and the second terminal comprises: calling, by the first terminal, the second terminal through the first call signaling (FIG. 8 SIP Invite (reads on first call signaling) to PSTN terminal via the SIP TCP Proxy and IMS Server/PSTN), accepting, by the second terminal, the first call signaling of the first terminal through ring signaling (FIG. 8 SIP Ringing transmitted from IMS Server/PSTN to Handset) and response signaling (FIG. 8 ANSWER and SIP OK transmitted from IMS Server/PSTN and PSTN terminal to Handset) and then starting the call with the second terminal (FIG. 8 RTP(voice)/VOICE path with between Handset and PSTN terminal).
	Randmaa does not explicitly teach sending, by the first terminal, acknowledgement signaling to confirm a response of the second terminal.
	In analogous art, Lochbaum teaches sending, by the first terminal, acknowledgement signaling (FIG. 1B ACK sent from SIP Phone 1 to SIP Phone 2 via SIP Proxy/Registrar 120) to confirm a response of the second terminal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Randmaa to have the Handset send acknowledgement signal a as taught by Lochbaum.  One would have been motivated to do so in order to inform the second terminal how to establish the communication session, thereby ensuring that the both endpoints can efficiently communicate with one another.  (Lochbaum ¶ [0012])

	Regarding claim 8, Randmaa teaches registering, by the first terminal, with the server through first registration signaling (SIP Register(TCP) signaling (reads on first registration signaling) transmitted from Handset to SIP TCP Proxy  after the Wi-Fi established; Cellular Data Still Up block shown in FIG. 8).
	Randmaa does not explicitly teach registering, by the second terminal, with the server through second registration signaling .
	In analogous art, Lochbaum teaches registering, by the second terminal, with the server through second registration signaling (FIG. 1B illustrating SIP Phone 2 106 registering with SIP Proxy/Registrar 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Randmaa and Lochbaum to apply the principles of FIG. 1B such that the PSTN terminal registers with the SIP TPC Proxy as further taught by Lochbaum.  One would have been motivated to do so enable both the first and second terminals to be able to make and receive phone calls.  (Lochbaum ¶ [0012])
	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 7, including a system (Randmaa FIG. 8 structural elements depicted).

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 8, including a system (Randmaa FIG. 8 structural elements depicted).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Randmaa, in view of Kiss, and further in view of Lochbaum.
	Regarding claim 15, Randmaa teaches wherein a process of establishing the call between the first terminal and the second terminal comprises: calling, by the first terminal, the second terminal through the first call signaling (FIG. 8 SIP Invite (reads on first call signaling) to PSTN terminal via the SIP TCP Proxy and IMS Server/PSTN), accepting, by the second terminal, the first call signaling of the first terminal through ring signaling  (FIG. 8 SIP Ringing transmitted from IMS Server/PSTN to Handset) and response signaling  (FIG. 8 ANSWER and SIP OK transmitted from IMS Server/PSTN and PSTN terminal to Handset) and then starting the call with the second terminal (FIG. 8 RTP(voice)/VOICE path with between Handset and PSTN terminal).
	Randmaa does not explicitly teach sending, by the first terminal, acknowledgement signaling to confirm a response of the second terminal.
	In analogous art, Lochbaum teaches sending, by the first terminal, acknowledgement signaling (FIG. 1B ACK sent from SIP Phone 1 to SIP Phone 2 via SIP Proxy/Registrar 120) to confirm a response of the second terminal.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Randmaa and Kiss to have the Handset send acknowledgement signal a as taught by Lochbaum.  One would have been motivated to do so in order to inform the second terminal how to establish the communication session, thereby ensuring that the both endpoints can efficiently communicate with one another.  (Lochbaum ¶ [0012])

	Regarding claim 16, Randmaa teaches registering, by the first terminal, with the server through first registration signaling (SIP Register(TCP) signaling (reads on first registration signaling) transmitted from Handset to SIP TCP Proxy  after the Wi-Fi established; Cellular Data Still Up block shown in FIG. 8).
	Randmaa does not explicitly teach registering, by the second terminal, with the server through second registration signaling.
	In analogous art, Lochbaum teaches registering, by the second terminal, with the server through second registration signaling (FIG. 1B illustrating SIP Phone 2 106 registering with SIP Proxy/Registrar 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Randmaa, Kiss and Lochbaum to apply the principles of FIG. 1B such that the PSTN terminal registers with the SIP TPC Proxy as further taught by Lochbaum.  One would have been motivated to do so enable both the first and second terminals to be able to make and receive phone calls.  (Lochbaum ¶ [0012])
Allowable Subject Matter
Claims 6, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413